Title: From James Madison to Anthony Merry, 3 September 1804
From: Madison, James
To: Merry, Anthony


Sir
Virginia Sepr. 3. 1804.
I had the honor to receive on the 25th of August your letter with its enclosures of the 15th. of that month; which has been laid before the President.
The several communications & representations to which it is a reply, had for their object to obtain your interposition towards repairing and controuling the irregularities practised by British ships of war in the Harbour of N: York and on the adjoining coasts. The resort was produced by a confidence that proceedings so contrary to public and local law, so irritating in their tendency and so much at variance with the sentiments which your Government is believed to entertain towards the U. States, would have received from you all the discountenance which they seemed to merit. Finding from the tenor of your letter, and it is found with much regret, that instead of the expected result, charges supported by regular proof against the British Commanders are considered as answered by the denials of the parties; that not only is the authority to impress British subjects from American vessels on the high seas maintained, but a positive sanction is moreover given to the impressment, of British subjects (which includes the decision of questions of allegiance) from British vessels within the acknowledged sovereignty of the U. States, with an implied sanction to the extraordinary pretension of a British naval commander, the Captain of the Cambrian, to a dominion of his ship over a certain space around it, even when lying in an American port; that the continuance of enemy ships in one of our ports, a continuance which may be prolonged indefinitely at the pleasure of an adequate force, is alledged as a sufficient vindication of the use which continues to be made of the port by British ships, and of their proceedings in its vicinity to which that use is made subservient: Finding, in a word, that the view which you have been pleased to take of the complaints addressed to you, appears to be calculated rather to fortify than to restrain the British Commanders in the course which they are pursuing; it is not perceived that any advantage is promised by the further discussion, which might result from entering into the particular comments of which some of your observations are susceptible. It is deemed more proper to indulge the expectation that the subject will be seen by the Counsels of his Britannic Majesty in a light more satisfactory to the U. States, and more correspondent with their disposition to cherish all the friendly relations which so happily exist between the two nations, and which are so strongly recommended by their mutual interests.
The irregularities charged on the French ships of war now at N: York, were first notified to the Government by your representations on that head. You may assure yourself, Sir, that they will be enquired into with that attention which the U. States owe not only to their own jurisdiction; but to their neutral position, to which they will always be as ready to pay respect themselves, as to insist on it from others. With perfect respect & consideration I have the honor to be Sir Your most Obedt. humble servt.
